Name: COMMISSION REGULATION (EEC) No 1120/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 36, 72 and 91 (order Nos 40.0360, 40.0720 and 40.0910), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: nan

 8 . 5. 93 Official Journal of the European Communities No L 114/11 COMMISSION REGULATION (EEC) No 1120/93 of 6 May 1993 re-establishing the levying of customs duties on products of categories 36, 72 and 91 (order Nos 40.0360, 40.0720 and 40.0910), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 36, 72 and 91 (order Nos 40.0360, 40.0720 and 40.0910), originating in China, the relevant ceilings amount to 12 tonnes, 38 000 pieces and 14 tonnes respectively ; Whereas on 9 February 1993 imports of the products in question into the Community, originating in China, a country covered by preferential tariff arrangements, reached and were charged against those ceilings ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, HAS ADOPTED THIS REGULATION : Article 1 As from 11 May 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in China : Order No Category ( unit ) CN code Description 40.0360 36 5408 1 0 00 Woven fabrics of continuous artificial fibres, other (tonnes) 5408 21 00 than those for tyres of category 114 5408 22 10 5408 22 90 5408 23 10 5408 23 90 5408 24 00 5408 31 00 5408 32 00 5408 33 00 5408 34 00 ex 5811 00 00 ex 5905 00 70 40.0720 72 6112 31 10 Swimwear, of wool, of cotton or of man-made (1 000 pieces) 6112 31 90 fibres 611239 10 6112 39 90 61124110 6112 4190 6112 49 10 6112 49 90 621 1 1 1 00 6211 12 00 (') OJ No L 370, 31 . 12. 1990, p. 39 . h OJ No L 396, 31 . 12. 1992, p. 1 . No L 114/12 Official Journal of the European Communities 8 . 5. 93 Order No Category ( unit ) CN code Description 40.0910 91 6306 21 00 Tents (tonnes) 6306 22 00 6306 29 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1993 . For the Commission Christiane SCRIVENER Member of the Commission